Citation Nr: 0627463	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  06-14 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for cancer of 
the lung, status post left lower lobectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from January 1941 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Petersburg, Florida.  

It appears the veteran has filed a claim a secondary service-
connection claim.  Specifically, his September 2005 notice of 
disagreement reveals his assertions that his chemotherapy 
treatment for his service-connected lung cancer aggravated 
his neuropathy of the lower extremities.  See also July 2006 
informal hearing presentation.  The Board refers this claim 
for appropriate action.


FINDING OF FACT

Competent medical evidence indicates the veteran has no 
current manifestations associated with his cancer of the 
lung, status post left lower lobectomy.  Competent medical 
evidence attributes his breathing problems and abnormal 
pulmonary function testing results to his chronic obstructive 
pulmonary disease (COPD).


CONCLUSION OF LAW

The criteria for a compensable rating for cancer of the lung, 
status post left lower lobectomy are not met throughout the 
pendency of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.10, 4.97, Diagnostic Code 6819 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating Claim

The veteran was initially diagnosed with lung cancer in July 
1998, which required a left lower lobectomy and two cycles of 
chemotherapy.  See August 1998 private hospital discharge 
summary and October 1999 private medical record.  Service 
connection for cancer of the lung, status post left lower 
lobectomy, was established effective on the date the veteran 
filed his service connection claim.  See February 2005 rating 
decision.  A noncompensable disability rating was assigned, 
with which the veteran disagreed and perfected this appeal.  
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2005).  There is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e. disability ratings 
for separate periods of time based on the facts found.  Id. 
at 126.

Malignant neoplasms of any specified part of the respiratory 
system (exclusive of skin growths, are rated as 100 percent 
disabling with a 100 percent disability rating continuing at 
least six months beyond the cessation of any surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure.  
38 C.F.R. § 4.97, Diagnostic Code 6819 (2005).  If there has 
been no local recurrence or metastasis, rate on residuals.  
Here, the evidence shows that the veteran had a lobectomy in 
July 1998, following a history of smoking and COPD with mild 
acute bronchitis.  The operation report noted that the 
adhesions in the left chest, which were biopsied and found to 
be large cell adenocarcinoma, were severe secondary probably 
to the veteran's World War II shrapnel injury causing a 
pneumonitis.  A January 1999 private treatment record also 
reveals that the veteran had two cycles of chemotherapy, 
which was discontinued due to side effects, neuropathy.  
Radiological studies from April 2000 onward show no changes 
since the October 1999 studies and the medical evidence 
reflects that the veteran has no current active disease 
associated with his lung cancer.  See June 2004 VA 
examination report and current private medical records.  
While the record contains evidence of abnormal pulmonary 
function testing, the competent medical evidence reveals the 
veteran's dyspnea is due to COPD.  See September 2004 private 
medical record.  Moreover, the evidence does not show, and 
the veteran does not argue, that his post-operative scar is 
tender or limits function so a separate compensable rating is 
not warranted under the provisions of 38 C.F.R. § 4.118 
(2005).

The veteran and his representative have argued that his 
breathing difficulties are in fact a result of his lobectomy 
of the lung.  However, as lay persons, they are not qualified 
to render opinions as to medical diagnoses, etiology or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  As 
such, their assertions that the veteran's breathing 
difficulties are a residual of his lung cancer are not 
competent.  The Board acknowledges that the veteran's 
representative maintained that the case should be remanded 
for a VA examination and a medical opinion as to whether the 
veteran's COPD is related to his lobectomy for cancer of the 
lung; however, this is unnecessary as the veteran's own 
treating physician indicated in a September 2004 treatment 
record that the veteran's dyspnea is due to his nonservice-
connected COPD, which preceded his lung cancer.

In short, the weight of the evidence is against an initial 
compensable rating for the veteran's service-connected cancer 
of the lung, status post left lower lobectomy, and, as his 
disability rating does not approximate the criteria for a 
compensable rating at any point during the pendency of this 
appeal, a staged rating is not warranted.  See Ortiz v. 
Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) (The benefit-
of-doubt rule does not apply when the weight of the evidence 
is against the claim).

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

Prior to initial adjudication of his appeal, the veteran was 
notified by letters in April and May 2004 of the evidence 
necessary to establish secondary service connection, the 
evidence VA would seek, the evidence he was required to 
submit, and requested he identify or submit any of the needed 
evidence, to include any evidence in his possession.  While 
these letters did not provide him with notice of any 
effective date criteria or the rating criteria, a letter was 
subsequently issued in June 2006 which contained this 
notification.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Moreover, since 
entitlement to a compensable rating has not been established, 
a different effective date need not be considered.  Under 
these circumstances, the Board considers VA's notice 
requirements are met and any issue as to the 
timing/completeness of the notice was harmless.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded a VA examination and the 
resulting report is of record.   Identified private medical 
records also have been associated with the claims file.  As 
the veteran has not identified or authorized VA to obtain any 
additional evidence pertinent to this claim, no further 
assistance to the veteran regarding development of evidence 
is required.




ORDER

An initial compensable rating for cancer of the lung, status 
post left lower lobectomy, is denied.



_________________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


